DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/21/2022.


Status of Claims


Claims 5-8 have been canceled. 
Claims 1-4 have been amended. 
Claims 1-4 are now pending.

Response to Arguments

Applicant's arguments filed on 09/21/2022 regarding the 35 U.S.C. 101 and 103 rejection of the claims have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that amended claim 1 provides a novel information system, which is an improvement over prior systems, and improves information generation and presentation technology.
The Examiner respectfully disagrees. The Examiner maintains previous arguments that the Applicant’s claims are directed to the abstract ideas of Mental Processes and Certain Methods of Organizing Human Activity because the claims describe a process of gathering and analyzing a person’s desired schedule and location information (i.e. mental processes) in order to make travel arrangement (i.e. organizing human activity). The claims do not integrate the abstract idea into a practical application (e.g. improvement to the computer) nor provide an inventive concepts (i.e. significantly more). 
The Applicant argues that the invention is a novel information system, however, MPEP 2106.05 states that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter. The improvement of information generation and presentation is considered an improvement in the abstract itself. The 2019 October Subject Matter Eligibility guidance states that an improvement in the judicial exception itself is not an improvement in technology (i.e. practical application). MPEP 2106.05 also states that an inventive concept “cannot be furnished by the abstract idea itself. Therefore, the Applicant’s claims do not provide a practical application nor an inventive concept. For these reasons, the 35 U.S.C. 101 rejection is maintained.

  	As per the 103 rejection, the Applicant argues that the cited references of Rovik and Barker, singularly or in combination, fail to teach nor suggest the newly cited claim limitations in amended claim 1.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations of “the terminal device is further programmed to generate a graphic diagram including the first target place, the first desired arrival time…”. The Applicant’s specification does not explicitly state nor suggest that the terminal device 10 generates a graphic diagram such as in Fig. 4. Fig. 4 is interpreted as an illustration/diagram of information included in the action schedule information. The specification does not state that the Fig. 4 diagram is generated and/or displayed by any component of the information processing system. Therefore, claim 1 contains new matter and is rejected under 35 U.S.C. 112(a). Dependent claims 2-4 are also rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention, “Information Processing Device and Non-Transitory Computer-Readable Recording Medium Storing Program”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-4 are directed to a statutory category, namely a machine.
Step 2A (1): Independent claim 1 is directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the claim limitations of “acquire user schedule information (e.g. place, time, and stay time), acquire use conditions of target places, travel times between target places; detect use conditions, alert the user of detected use conditions; wherein schedule information is included in a first action schedule; at least two pieces of schedule information include pieces of change prohibition information of a before-after relation…; acquire the detected use conditions of the target places; decide arrival times of target places based on travel times between target places such that desired arrival and stay times satisfy usable conditions; when the desired arrival times and stay times do not satisfy use conditions, generate a second action alternative schedule; generate and display letters indicating that the first action schedule is not executable; generate a graphic diagram including target places, desired arrival times, desired stay times, use conditions, and travel time between target places; generate and display letters and images indicating the action schedules; decide scheduled times of arrival of target places such that the travel time between target places is minimized, decide the scheduled times of arrival of target places such that the desired arrival time and desired stay times included in the action schedule information satisfy usable conditions, further decide the scheduled times of arrival of target places such that travel time between target places is minimized, and wherein the use conditions include a usable time or an unusable time in a facility or a store which is the target place. These claims are directed towards gathering and analyzing information related to a person’s desired schedule and location (i.e. mental processes) to make travel arrangements (i.e. organizing human activity). Dependent claims 2-4 further describe the analysis of user information to determine travel information. A human person can mentally estimate or determine routes, arrival times, and travel times using maps and simple distance, speed, and time calculations. Providing travel directions to a person is considered providing instructions for that person to follow, thus managing their behavior. These limitations, under the broadest reasonable interpretation, fall within the abstract groupings of Mental Processes which includes concepts performed in the human mind such as observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” which encompasses managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-4 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-4 recite additional elements of an information processing system comprising a terminal device and a server; wherein the terminal device is a navigation device including a central processing unit (CPU) for executing programs stored in memory, and the navigation device configured to wirelessly  communicate with a mobile communication system of the server, and the terminal being programmed to; the mobile communication system of the server is configured detect use condition and alert the users through the terminal device; the terminal is configured to acquire…, decide…, generate…; the terminal device is configured to receive the second action schedule from the CPU, generate a graphic diagram…, generate and display letters…, and generate and display an image. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are considered computing and display devices that are used to gather and analyze information related to a person’s schedule and determine/display travel arrangements (i.e. results of the analysis). Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-4 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-4 recite additional elements of an information processing system comprising a terminal device and a server; wherein the terminal device is a navigation device including a central processing unit (CPU) for executing programs stored in memory, and the navigation device configured to wirelessly  communicate with a mobile communication system of the server, and the terminal being programmed to; the mobile communication system of the server is configured detect use condition and alert the users through the terminal device; the terminal is configured to acquire…, decide…, generate…; the terminal device is configured to receive the second action schedule from the CPU, generate a graphic diagram…, generate and display letters…, and generate and display an image.  As per the Applicant’s specification, a server device (i.e. computer) functions as an information processing device [0032]; the terminal device/navigation device may be a portable device such as a smartphone, a mobile phone, a tablet device, a notebook computer, or a wearable device, which is carried by a user [0026]; mobile communication system include wireless communication such as 3G, 4G, and 5G [0026]; and the processing unit is a component of the server device (Fig. 2 and [0033]). These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624